Citation Nr: 1644336	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right foot and ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to a compensable rating for service-connected fracture, left fifth metatarsal. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for "right foot/ankle trauma," which denied a claim for service connection for "major depression, recurrent, with psychotic symptoms," and which denied a claim for a compensable rating for service-connected fracture, left fifth metatarsal.  

To avoid any prejudice to the Veteran, the Board has recharacterized the issues broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1995, the RO denied a claim for service connection for right foot and ankle trauma.

2.  The evidence received since the RO's September 1995 decision, which denied service connection for right foot and ankle trauma, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have an acquired psychiatric disorder due to his service.

4.  The Veteran's service-connected fracture, left fifth metatarsal, is shown to have been productive of complaints of pain, but not a moderate foot injury, or malunion or nonunion of the tarsal or metatarsal bones productive of moderate symptoms.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's September 1995 decision, which denied service connection for right foot and ankle trauma; the claim for service connection for a right foot and ankle disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  An acquired psychiatric disorder was not incurred in, or as a result of, service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for a compensable rating for service-connected fracture, left fifth metatarsal, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Codes 5283, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran asserts that new and material evidence has been presented to reopen his claim for service connection for a right foot and ankle disability.

In September 1995, the RO denied a claim for service connection for right foot and ankle trauma.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014). 

In October 2011, the Veteran applied to reopen the claim.  In March 2012, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed. 

The Board notes that the RO's September 1995 rating decision analyzed the claim only under the theory of direct service connection, and that in his October 2011 claim, the Veteran raised the theory of secondary service connection.  However, the Court has indicated that a new theory of entitlement is not a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) ("A new theory of causation for the same disease or injury that was subject of a previously denied claim cannot be the basis of a new claim."); Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006) (holding that a new theory based on evidence of record is not new and material evidence); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Accordingly, a new and material analysis is for application.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

At the time of the RO's September 1995 decision, the evidence included the Veteran's service treatment records, which did not show any relevant treatment, complaints, or diagnoses.  A January 1978 separation examination report showed that his feet, and lower extremities, were clinically evaluated as normal.  There is a notation of a one-inch scar on the right ankle.  In an associated "report of medical history," the Veteran indicated that he did not have a history of foot trouble, lameness, "arthritis, rheumatism, or bursitis," or "bone, joint or other deformity."  

As for the post-active-duty service medical evidence, a VA hospital report, dated in November 1994, showed treatment for cannabis dependence.  The report was remarkable for a reported four-week history of falling 30 feet off of a ladder onto his right foot, with ongoing pain starting four days after the injury.  The report noted the following: a November 1, 1994 X-ray was reported to have been negative.  His treatment included an Ace wrap, and he was released back to work two days after treatment.  He continued to complain of pain.  Later in November 1994, an orthopedic shoe was suggested.  

A VA progress note, dated November 15, 1994, noted that his X-ray was negative except for a dorsal osteophyte.  The assessment was right foot pain, status post fall.  

Following service, a January 1995 VA examination report showed that the Veteran claimed to have broken his right foot during service in 1977.  It appears that the examiner therefore examined his right foot, although this was not explicitly stated.  The report notes that X-rays showed a large mid-foot osteophyte and one off of the talus.  In the diagnosis, the examiner stated that it was unclear what bone was broken, but that the Veteran apparently has some post-traumatic change with an osteophyte of his second TMT (tarsal metatarsal) joint.  

The most recent and final denial of this claim was in September 1995.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the RO's September 1995 rating decision consists of VA medical records and reports dated between 1998 and 2012.  

VA progress notes show that the Veteran reported a history of breaking his foot (the right or left foot was not specified) on the job in 1994.  See VA progress notes, dated in January and March of 1998.  There are notations of right foot surgery in January 1996.  See e.g., VA progress note, dated in January 1998.  

A VA foot examination report, dated in January 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported having right foot pain "the last few years," with a history of "removal of a sesamoid bone from right foot (non-service issue)."  He was found to have non-specific arthritic changes in his right foot in 1996.  The Veteran stated that he had a history of three casts on his foot as a child, but that he could not remember which foot.  With regard to the right foot, the report notes "no known injuries to that foot."  The report indicates that the right foot had degenerative or traumatic arthritis.  The diagnosis was foot injury.  The examiner indicated that the Veteran's right foot disability was less likely than not (less than a 50 percent probability) incurred in or caused by his service.  The examiner explained that his right foot degenerative changes were noted in 1996, but that there was no mention of relevant symptoms or findings in his service treatment records, and that his recent (i.e., in the last few years) right foot pain has no direct etiology as secondary to his left foot, by history and medical record review.   

This evidence, which was not of record at the time of the RO's September 1995 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156. 
However, the Board finds that this evidence is not material.  At the time of the RO's September 1995 decision, there was no evidence of inservice treatment for right foot or ankle symptoms, or of an inservice diagnosis of a right foot or ankle disability.  There was evidence of a one-inch scar on the right ankle upon separation from service, with no indication that it was either symptomatic, or related to an inservice injury, and no post-service findings of a right ankle scar.  There was no competent evidence to show that a right foot or ankle disability was related to service, or that arthritis of the right foot or ankle was manifest to a compensable degree within one year of separation from service.  

The submitted evidence does not remedy these defects, as it does not include any competent evidence to show the existence of right foot or ankle symptoms during service, right foot or ankle arthritis within one year of separation from service, or to show that the Veteran has a right foot or ankle disability that is related to his service.  There is no competent opinion of record in support of the claim on a direct or presumptive basis.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  To the extent that the Veteran has raised a secondary service connection claim, there is no competent opinion of record in support of the claim.  The only competent opinion is the January 2012 VA examiner's opinion, and this opinion weighs against the claim.  

In summary, the submitted evidence is not new and material, and it does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened. 

Service Connection

With regard to the claim for an acquired psychiatric disorder, the following law is relevant to this claim:

Service connection may also be granted for a psychosis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015). 

According to 38 C.F.R. §  3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1131 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1 (n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303 (c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014 & Supp. 2015).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The Veteran's service treatment records include a March 1977 entrance examination report, which indicates that his psychiatric condition was clinically evaluated as normal.  It notes a history of NP (neuropsychiatric) hospitalization in April 1976.  

Service treatment records further indicate that a "narrative report," dated in November 1977, shows that the Veteran was hospitalized for about five days with a history of four episodes of violent behavior that included getting into a fight, breaking a window in a telephone booth, and striking a locker with his fist.  He stated that he did not remember these incidents.  He reported a previous hospitalization for psychiatric symptoms after a fight, which he said he did not remember, and a pre-service history of at least three arrests prior to age 16, vandalism, and beating his siblings.  On examination, he had a full range of appropriate affect.  Cognitive functions, and recent and remote memory, were intact (apart from the recent episodes).  There was no evidence of a thought disorder.  During his treatment, his affect and behavior remained appropriate, and he professed an eagerness to return to duty.  After a review of his records, a group of staff psychologists concluded that he had a longstanding character disorder that would not benefit from further hospitalization.  He was discharged to duty.  His discharge diagnoses were adjustment of adult life, improved, and antisocial personality disorder.  

A January 1978 separation examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran stated that he had been "feeling good," with "no meds," and he indicated that he did not have a history of depression or excessive worry, or nervous trouble of any sort.  There was a notation of a history of treatment in November 1977.  

The post-service medical evidence consists of VA reports, which show that the Veteran was hospitalized in November 1994.  He reported a history of private hospitalization for three days in 1992 for depressive symptoms, and a recently scheduled hearing in a court case involving an assault charge.  He was noted to have demanded to leave against medical advice, and to have threatened the hospital staff.  His treatment included suicidal, elopement, and violence precautions.  He was afforded an Axis I diagnosis of cannabis dependence, and an Axis II diagnosis of "antisocial personality disorder (primary diagnosis)." 

VA hospital reports, dated in 1998, indicate treatment for depression, and cyclothymia.  

VA progress notes, dated between 1998 and 2011, show ongoing treatment for psychiatric symptoms, to include some inpatient treatment.  There are some notations of a history that included detoxification treatment in 1984, and hospitalization in 1985.  His diagnoses included anxiety disorder, panic disorder, depressive disorder/major depressive disorder, marijuana dependence, opiate and benzodiazepine abuse, intermittent explosive disorder R/O (rule out) organic cause, polysubstance abuse (variously characterized, to include alcohol abuse), and a personality disorder (variously characterized).  This evidence shows that a behavioral flag was entered by a hospital violence prevention team, based on reports of patient threatening VA employees.  See October 2010 VA progress note.  

A VA mental disorders examination report, dated in January 2012, was authored by a psychiatrist, Dr. K.C.  The Axis I diagnoses were major depression, recurrent, with psychotic features, and cannabis abuse.  The Axis II diagnosis was antisocial personality disorder.  

In an addendum, dated in February 2012, Dr. K.C. indicated that the Veteran's claims file had been reviewed.  She indicated that the Veteran's acquired psychiatric disorder was less likely as not (less than 50 percent probability) incurred in or caused by his service, or proximately due to or the result of his service-connected disability.  She explained the following: the Veteran meets the criteria for major depression, recurrent, with psychotic symptoms.  The Veteran has asserted that his disorder is related to his service-connected left foot disability.  However, his depression started by at least age 14, with hospitalization at that time.  His acquired psychiatric disorder "is in no way related to his left foot condition which is service connected."  His mental condition was not aggravated by his military service.  

As an initial matter, at the time of the RO's decision, notwithstanding the notation of a history of pre-service hospitalization for psychiatric symptoms upon entrance into service in March 1977, the Veteran's entrance examination report does not contain any findings or diagnoses involving a psychiatric disorder.  An acquired psychiatric disorder was therefore not "noted" upon entrance to service, the presumption of soundness applies, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  In this regard, to the extent that the February 2012 VA opinion indicates that the Veteran has depression that pre-existed his service, the presumption of soundness may only be rebutted where there is clear and unmistakable evidence that the condition both preexisted service and was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  In this case, despite the Veteran's reported pre-service history of psychiatric treatment, there is no medical evidence of treatment for psychiatric symptoms prior to service.  The Veteran denied having any relevant symptoms upon entrance to service, and he was not found to have an acquired psychiatric disorder upon entrance into service.  The Board thus finds that there is not clear and unmistakable evidence to show that an acquired psychiatric disorder preexisted service.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, the Board finds that the claim must be denied.  The Veteran's service treatment records show that he was hospitalized for about five days in November 1977.  After a review of his records, a group of staff psychologists concluded that he had a longstanding character disorder that would not benefit from further hospitalization.  His discharge diagnoses were adjustment of adult life, improved, and antisocial personality disorder.  There is no subsequently-dated evidence of psychiatric symptoms during the his remaining period of service.  His January 1978 separation examination report indicated that the Veteran's psychiatric condition was clinically evaluated as normal.  In the associated "report of medical history," the Veteran stated that he had been "feeling good," with "no meds," and he denied any relevant symptoms at that time.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a), (b).

Following separation from service, the earliest medical evidence of an acquired psychiatric disorder is found in a VA hospital report, dated in November 1994.  This is about 16 years after separation from service.  The Veteran has not specifically alleged a continuity of symptoms since his service, and this period without treatment is evidence that there was not a continuity of symptomatology, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In any event, notwithstanding that his diagnosed major depression is noted to be accompanied by psychotic symptoms (as diagnosed in the January 2012 VA examination), he is not shown to have a psychotic disorder, see 38 C.F.R. §§ 3.309(a), 3.384, and therefore the theory of continuity of symptomatology is not applicable to this claim.  Walker.  There is no competent opinion in support of the claim.  There is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  To the extent that the Veteran has been diagnosed with a personality disorder, and a disability that is a result of his own alcohol and/or drug abuse, these are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1 (n), 3.301(c), 3.303(c), 4.9; see also VAOPGCPREC 7-99.  Accordingly, the preponderance of the evidence is against the claim on a direct and presumptive basis, and the claim must be denied.

To the extent that the Veteran has presented a claim on a secondary basis, there is no competent opinion in support of this aspect of the claim.  The only competent opinion is the February 2012 VA opinion (addendum), and this opinion weighs against the claim.  In this regard, although the examiner did not specifically use the word "aggravated" or "aggravation," an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Here, the opinion is sufficiently broad in its terms ("is in no way related to his left foot condition") (emphasis added) to foreclose the possibility of both causation and aggravation.  38 C.F.R. § 3.310.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of a wide variety of symptoms, to include psychiatric symptoms, the claimed disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's service treatment reports and non-service medical records have been discussed.  The Board finds this evidence to be the most probative evidence of record on these issue, and therefore this evidence is accorded greater weight than the Veteran's assertions.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service, or a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran asserts that he is entitled to an increased rating for his service-connected fracture, left fifth metatarsal.  

With regard to the history of the disability in issue, the Veteran's service treatment records show that in April 1977, he was treated for a left foot injury following a sports injury.  It appears that a cast was applied for about two week.  An April 1977 X-ray report notes a nondisplaced fracture of the fifth metacarpal.  A May 1977 report notes that an X-ray showed good healing and good position.  Upon separation from service, he was noted to have a history of a fractured left metatarsal, with no sequelae following his treatment.  See 38 C.F.R. § 4.1 (2015).  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The RO has evaluated the Veteran's left foot disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5283.  

Under 38 C.F.R. § 4.71a, DC 5283 (2015), a 10 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones, moderate symptoms. 

Under 38 C.F.R. § 4.71a, DC 5284 (2015), a 10 percent rating is warranted for "other foot injuries" manifested by moderate symptoms. 

Staged ratings may be appropriate when the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA progress notes, dated between 2010 and 2011, contain a number of findings that the Veteran's gait was steady, with posture erect, and that his gait was unremarkable.  

A VA foot examination report, dated in January 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran was noted to have a history of a fractured left metatarsal, left, in 1977.  He complained of currently having throbbing pain and muscle spasm in his left foot.  He had muscle spasm and pain in his feet many years ago, but not immediately after his injury.  He started getting treatment for his symptoms in 1995.  There were no significant diagnostic test findings and/or results.  The report indicates that on examination, there was bilateral metatarsalgia, but no Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, claw foot, or a malunion or nonunion of the tarsal or metatarsal bones.  The Veteran used a cane for a hip condition, and not for his left foot symptoms.  The diagnosis was fractured left metatarsal, left.  The Veteran's foot condition does not impact his ability to work.  

In an addendum, dated in February 2012, the January 2012 VA examiner stated that it is less likely as not that the Veteran's bilateral metatarsalgia is related to left fifth
metatarsal fracture in service.  She explained that the Veteran did not fracture the right foot and that he has similar pain in the right foot.  

The Board finds that the claim must be denied.  Simply put, there are no findings to show a malunion or nonunion of the tarsal or metatarsal bones of the left foot, and a compensable rating under DC 5283 is therefore not warranted.  The evidence is also insufficient to reveal that the Veteran has moderate left foot symptoms, and a compensable rating under DC 5283 is therefore not warranted.  In this regard, the VA examiner concluded that the Veteran's metatarsalgia is not related to his left fifth metatarsal fracture, and in any event, there are no findings to show that his metatarsalgia is productive of moderate symptomatology.  A compensable rating under DC 5284 is therefore not warranted.  Given the foregoing, the criteria for a compensable rating under either DC 5283 or DC 5284 are not shown to have been met.  

The Board has considered the Veteran's statements that he should be entitled to a compensable rating.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his left foot symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a compensable rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examination also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  A compensable rating is provided for certain manifestations of the service-connected disability on appeal, which has been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any post-service hospitalization or surgery during the time period on appeal.  VA progress notes show that the Veteran has repeatedly stated that he was unemployed.  He has reported that he was a chef for almost 20 years, but that he no longer works due to injuries sustained in a bike accident in July 1996.  See e.g., VA progress note, dated in February 2000.  The January 2012 VA examiner concluded that his left foot disability did not impact his ability to work.  While his disability has resulted in some impairment, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disability is not shown to have resulted in marked interference with his employment or frequent periods of hospitalization, nor are other "related factors" shown that warrant a referral.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not submitted evidence of his unemployability due to the service-connected disability in issue.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  In this regard, the Veteran has reported that he receives disability benefits from the Social Security Administration.  These records have not been obtained.  However, the Veteran has reported that he quit working due to injuries from a bicycle accident in 1996, see February 2000 VA progress note, and he has not asserted that the SSA's records are relevant to his claim.  Therefore, no additional development is warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has not been afforded examinations, and with regard to the claims for service connection, etiological opinions have been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).











ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a right foot and ankle disability is not reopened.  The appeal is denied.

Service connection for an acquired psychiatric disorder is denied.

A compensable rating for service-connected fracture, left fifth metatarsal, is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


